DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filled 8 July 2022 and 12 July 2022 have been entered. Claim(s) 1-21 is/are pending in this application and examined herein. Claim(s) 1, 6, 8-10, and 13-14 are amended. Claim(s) 17-21 are new.
The rejections under 35 USC 112(b) to claims 6, 8, 10, and 14 as indefinite due to a narrow range or limitation within a broad range or limitation in the same claim are withdrawn in view of the amendments to claim(s) 6, 8, 10, and 14.
The rejection under 35 USC 112(b) to claim 13 as indefinite due to the indefinite phrase “such as” is withdrawn in view of the amendments to claim(s) 13.

Drawings
The specification received 12 July 2022 correctly references stream 202.  The drawings are therefore acceptable and the drawing objection of 8 April 2022 is withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7, 9-10, 12-13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation (GB 760624 A, original document) in view of Aoto (AU 2014245391 A1, original document) and Dreisinger (WO 0065111 A1, original document).
Regarding claim 1, Chemical Construction Corporation teaches an improved method for the treatment of mineral sulphide ores (Title), for the production of sulphur and for the extraction of such non-ferrous metal values as may be contained in the pyrrhotitic material (page 1 lines 12-15), comprising the steps of reacting pyrrhotitic mineral sulphide particles dispersed in an aqueous acidified sulphate solution (leaching the material comprising pyrrhotite with an acid; page 2 lines 54-59) at a temperature within the range of from 100° F to 290° F with a free oxygen bearing gas under a partial pressure of free oxygen above 25 pounds per square inch, containing the reaction to oxidize sulphide sulphur contained in the pyrrhotitic material to elemental sulphur, agglomerating the elemental sulphur to liquid sulphur globules, cooling the liquid sulphur globules below the melting temperature of sulphur to form elemental sulphur pellets, and recovering elemental sulphur pellets from the reaction mixture (page 2 lines 59-72). Chemical Construction Corporation further teaches the leaching produces a solid residue which comprises elemental sulphur and iron oxide, and an aqueous solution, which usually contains dissolved non-ferrous metal values (the leaching conditions being controlled such that the metal is released from the material comprising pyrrhotite, the iron in the pyrrhotite is oxidised, and the sulphur in the pyrrhotite is oxidised to elemental sulphur in a form that is separate from the metal; page 5 lines 74-92). Chemical Construction Corporation further teaches the iron oxide formed from the pyrrhotite to be Fe2O3 (the iron in the pyrrhotite is oxidised to Fe2O3; page 3 lines 105-107). Chemical Construction Corporation further teaches that elemental sulphur globules of greater than predetermined size can be separated from the solid residue, such as by screening, leaving a residue comprised mainly of iron oxide (elemental sulphur in a form that is separable from the Fe2O3; page 5 lines 83-87). Chemical Construction Corporation further teaches pyritic material, such as pyrite, FeS2, can be converted into pyrrhotitic material by heating in an atmosphere free of oxygen, leaving a pyrrhotitic mineral (a process for treating a pyrite-bearing material, thermally decomposing the pyrite-bearing material so as to produce a material comprising pyrrhotite (FeS); page 2 lines 29-39).
Aoto teaches a method for recovering gold from gold ore containing pyrite (a process for treating a pyrite-bearing material; Title), where gold ores are heated under inert atmosphere to 450 degrees C or higher, to pyrolyze the pyrite in the gold ores to iron (II) sulfide [pyrrhotite] and elemental sulfur (thermally decomposing the pyrite-bearing material so as to produce a material comprising pyrrhotite (FeS) and a separate elemental sulphur material; [0020]). Aoto further teaches elemental sulfur which is generated by pyrolysis may be subject to a solid-gas separation from the gold ore since such sulfur is gasified in high-temperature furnace, and may be recovered by a wet scrubber [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the pyrite heating under inert atmosphere step of Aoto as a preliminary step to produce pyrrhotite in situ, as Chemical Construction Corporation teaches heating pyrite in an oxygen-free atmosphere to be an appropriate process to generate pyrrhotite material suitable for leaching. Doing so would have been further obvious as Aoto teaches elemental sulfur may be recovered during the conversion of pyrite to pyrrhotite, with predictable advantage to the economy of the process as a useful and saleable product, and Chemical Construction Corporation teaches an object of the method to also be production of elemental sulfur.
Modified Chemical Construction Corporation teaches the presence of ferric ions in the solution (acidic solution that comprises ferric cations; pg. 3 lines 120-122), but is silent to the ferric cations oxidizing pyrrhotite.
Dreisinger teaches an oxidative pressure leach recovery of precious metals using halide ions (Title), where the host material treated for precious metal recovery may be in any one of a number of forms, including a primary sulphide or oxide ore body (page 7 paragraph 2). Dreisinger teaches subjecting the host material to an oxidative pressure leach process, in the presence of a leach solution bearing a halide ion constituent which is reactive with the precious metal, and at a temperature sufficient to cause at least a portion of the precious metal to be extracted by said leach solution; and recovering the precious metal from the leach solution (page 4 paragraphs 3-5). Dreisinger teaches that ferric ion may be used as an oxidant for the leaching (page 6 paragraph 2), and the leaching oxidizes pyrrhotite to hematite (ferric cations oxidize the pyrrhotite; page 13 equation (3)).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention that the ferric cations in the leach solution of modified Chemical Construction Corporation also oxidize pyrrhotite, as ferric cations are taught to be an oxidant able to convert pyrrhotite to hematite by Dreisinger, and modified Chemical Construction Corporation and Dreisinger are both drawn to processes of oxidative leaching pyrrhotite at elevated temperatures with sulfuric acid. The Examiner notes that as ferric cations perform oxidation of pyrrhotite in modified Chemical Construction Corporation, and elemental sulfur, a separate metal, and hematite are described as produced by the leaching in Chemical Construction Corporation, the ferric cation oxidation would be understood by one of ordinary skill to produce the same sulfur, metal, and hematite products.
Regarding claim 2, Chemical Construction Corporation teaches the addition of a free oxygen bearing gas during the leaching (page 2 lines 62-64), and that the free oxygen-bearing gas can be oxygen (wherein oxygen is added to the leaching stage (b) to form Fe2O3; page 3 lines 55-56). Chemical Construction Corporation further teaches undissolved residue and elemental sulphur be discharged continuously or intermittently from the reaction vessel (page 2, lines 118-123), where the major portion of the iron values are found in the solid residue (with the Fe2O3 being removed from the leaching stage (b) along with elemental sulphur solids; page 5 lines 74-76).
Regarding claim 3, Chemical Construction Corporation teaches pyrrhotitic mineral sulphide material to be treated by the method of this invention is finely pulverized and mixed with an aqueous acidified sulphate solution to form a slurry (page 2 lines 81-85), and during oxidation the slurry should be agitated to ensure a uniform dispersion necessary for maximum reaction with the free oxygen-bearing gas (the material comprising pyrrhotite is leached with an acid by mixing it with an acidic aqueous solution; page 3 lines 73-75). Chemical Construction Corporation further teaches non-ferrous metal values from the starting material are dissolved in the aqueous acidified solution (page 5 lines 76-80), and that non-ferrous metal values can be precipitated as sulphides and added to the non-ferrous mineral sulphide concentrate for shipment to a metal recovery plant (wherein the metal is released into the solution to be recovered therefrom; page 7 lines 5-22).
Regarding claim 4, Chemical Construction Corporation teaches sulphuric acid is formed autogenously as the oxidation reaction proceeds, the pH value of the solution remaining relatively constant at about pH 2 (page 2 lines 102-105), and precipitation of Fe2O3 occurs during the leaching (page 3 lines 105-107).
Regarding claim 5, Chemical Construction Corporation teaches the leaching temperature in some embodiments is 250 °F to about 290 °F (121.11 -143.33 °C) (page 5 lines 65-66).
Regarding claim 7, Chemical Construction Corporation teaches the addition of oxidizing gas, such as oxygen during the leaching step (page 3 lines 55-56), and that the method can be operated satisfactorily under an oxygen partial pressure of from about 5 to about 100 psi (page 3 lines 58-64).
Chemical Construction Corporation teaches an oxygen partial pressure of 5-100 psi. This overlaps the claimed range of a total pressure of 1 atmosphere (14.696 psi), as in a pure oxygen environment, the partial pressure of oxygen is equal to the total pressure. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 9, Chemical Construction Corporation teaches the addition of oxidizing gas, such as oxygen or air without oxygen enrichment during the leaching step (page 3 lines 55-56), and a partial pressure of oxygen of about 25 psi (1.701 atm) may be used (page 3 line 63). The Examiner notes for the case where the oxidizing gas is oxygen, the partial pressure of oxygen is equal to the total pressure, reading on wherein leaching stage (b) is operated at elevated pressures between 1-20 atm. The Examiner further notes for the case where the oxidizing gas is air, a partial pressure of oxygen of 25 psi corresponds to a total pressure of 119.048 psi (8.101 atm), which also reads on a pressure between 1-20 atm.
Regarding claim 10, Chemical Construction Corporation teaches a reaction time of 1-2 hours is used in examples 2-7 (wherein the residence time of the material passed to the leaching stage (b) ranges from 0.1 – 24 hours; page 4 Table I).
Regarding claim 12, Chemical Construction Corporation teaches if the plant in which the method is operated has facilities for recovering metals from solutions, the method can be operated to obtain maximum yield of elemental sulphur and maximum conversion of non-ferrous metal values to and their dissolution in the leach solution as metal sulphates (page 6 lines 74-81), and that non-ferrous metal sulphates dissolved in the aqueous solution can be recovered, such as by treating the solution at elevated temperature and pressure with a reducing gas such as carbon monoxide or hydrogen (page 6 line 122 – page 7 line 2). Chemical Construction Corporation further teaches aqueous solution from the low temperature acid oxidation treatment can be treated for the precipitation and recovery of dissolved non-ferrous metal values and thereafter recycled to the oxidation stage for re-use (page 7 lines 23-27).
Regarding claim 13, Chemical Construction Corporation teaches that the solution used for the leaching oxidation treatment may be an aqueous sulphate solution from a previous oxidation treatment which has been acidified with sulphuric acid (page 2, lines 105-110).
Regarding claim 15, modified Chemical Construction Corporation teaches the use of an acidic aqueous solution (page 2 lines 54-59), if the plant in which the method is operated has facilities for recovering metals from solutions, the method can be operated to obtain maximum yield of elemental sulphur and maximum conversion of non-ferrous metal values to and their dissolution in the leach solution as metal sulphates (page 6 lines 74-81). Chemical Construction Corporation further teaches the non-ferrous metal may be gold or silver (page 2 lines 76-80). Modified Chemical Construction Corporation does not teach the solution to contain halides.
Dreisinger teaches an oxidative pressure leach recovery of precious metals using halide ions (Title), where the host material treated for precious metal recovery may be in any one of a number of forms, including a primary sulphide or oxide ore body (page 7, paragraph 2). Dreisinger teaches subjecting the host material to an oxidative pressure leach process, in the presence of a leach solution bearing a halide ion constituent which is reactive with the precious metal, and at a temperature sufficient to cause at least a portion of the precious metal to be extracted by said leach solution; and recovering the precious metal from the leach solution (page 4, paragraphs 3-5). Dreisinger further teaches preferably, the halide ion is a chloride ion provided to the leach solution by a chloride salt, which may include sodium chloride or calcium chloride among others (page 5 paragraph 1). Dreisinger further teaches when using an autoclave for the oxidative pressure leach and chloride ions as the halide, it has been discovered that the addition of chloride at concentrations as low as 5 g/L NaCl in some cases resulted in the dissolution of most of the precious metals in the autoclave (page 12 paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added sodium or calcium chloride as taught by Dreisinger to the solution of modified Chemical Construction Corporation in order to facilitate precious metal dissolution as taught by Dreisinger, as it is a goal of Chemical Construction Corporation to concentrate non-ferrous metals such as gold and silver metals into the solution for recovery.
Regarding claim 16, modified Chemical Construction Corporation as applied to claim 1 teaches pyrolyzing pyrite in gold ores to iron (II) sulfide [pyrrhotite] and elemental sulfur (Aoto, [0020]) and teaches elemental sulfur which is generated by pyrolysis may be subject to a solid-gas separation from the gold ore since such sulfur is gasified in high-temperature furnace, and may be recovered by a wet scrubber (Aoto, [0024]). Modified Chemical Construction Corporation further teaches recovery of sulfur following a leaching step (Chemical Construction Corporation: page 5 lines 83-86), but does not teach wherein the sulfur recovered from the pyrolysis and leaching step are combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elemental sulfur stream produced from the leaching process of Chemical Construction Corporation with the elemental sulfur stream produced by the thermal decomposition of pyrite, with the predictable benefit that consolidating the streams would to reduce the logistical complexity of dealing with produced sulfur, as a single combined sulfur stream would be easier to collect in a container or other storage medium than from than two separate streams, reducing need for monitoring of sulfur quantities in as many containers or ensuring their safe storage. Doing so would have been further obvious, as the process would only require a single storage container for sulfur produced by the process, reducing cost.
Regarding claim 19, Chemical Construction Corporation teaches a reaction time of 1-2 hours is used in examples 2-7 (page 4 Table I).
Regarding claim 20, Chemical Construction Corporation teaches that the solution used for the leaching oxidation treatment may be an aqueous sulphate solution from a previous oxidation treatment which has been acidified with sulphuric acid (page 2, lines 105-110).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 1 above, and further in view of Moyes (US 20070014709 A1).
Regarding claim 6, modified Chemical Construction Corporation teaches the use of an acidic aqueous solution (Chemical Construction Corporation: page 2 lines 54-59), if the plant in which the method is operated has facilities for recovering metals from solutions, the method can be operated to obtain maximum yield of elemental sulphur and maximum conversion of non-ferrous metal values to and their dissolution in the leach solution as metal sulphates (Chemical Construction Corporation: page 6 lines 74-81). Chemical Construction Corporation further teaches the non-ferrous metal may be gold or silver (page 2 lines 76-80). Modified Chemical Construction Corporation does not teach the solution to contain halides. 
Moyes teaches a process for recovering a precious metal from a sulfidic material (Abstract), in a first aspect comprising the steps of: preparing an acidic aqueous halide solution having an oxidation potential sufficient to oxidise the sulfidic material and render the precious metal soluble in the solution; adding the material to the acidic aqueous halide solution so that the sulfidic material is oxidised and the precious metal is solubilised; and separating the precious metal from the oxidised sulfidic material. [0012-0015]. Moyes further teaches that halides form strong complexes with precious metals such as gold and can thereby facilitate precious metal dissolution and subsequent precious metal recovery [0023]. Moyes further teaches for an un-contaminated sulfidic material, preferably for the first leaching stage the solution temperature is about 90-105° C [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified the acidic aqueous leaching solution of modified Chemical Construction Corporation to be an acidic aqueous halide solution as taught by Moyes in order to facilitate precious metal dissolution and recovery as taught by Moyes, as it is a goal of Chemical Construction Corporation to concentrate non-ferrous metals such as gold and silver metals into the solution for recovery. 
Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 1 above, and further in view of White et al. (US 8894740 B2), hereinafter White.
Regarding claims 6 and 17 modified Chemical Construction Corporation teaches an oxidative leaching of pyrrhotite with sulfuric acid to produce hematite performed at 100° F to 290° F (37.778 - 143.333 °C) (pg. 2 lines 59-72), but does not teach using an acidic aqueous halide solution at 95-150 °C.
White teaches a process for the recovery of gold from an ore by leaching the ore in an oxidative chloride medium (Abstract) such as dilute hydrochloric acid (wherein the acid comprises an acidic aqueous halide solution; Col. 3 line 58) at a temperature of preferably 130-140 °C (in the range of around 95-150°C, in the range of around 130-140 °C; Col. 6 line 3), where a hematite product is eventually produced (Col. 7 lines 44-55). White teaches in example 7 recovering >99% of gold from a pyrrhotite leaching (Col. 14 lines 20-26, 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrochloric acid leaching at a temperature of 130-140 °C as taught by White in the method of modified Chemical Construction Corporation in order to recover nearly all of the non-ferrous metal present in the pyrrhotite in solution, and it is a goal of Chemical Construction Corporation to concentrate non-ferrous metals such as gold and silver metals into the solution for recovery. Doing so would have been further obvious as White also recovers hematite, and both modified Chemical Construction Corporation and White use strong acid oxidative leaches at elevated temperatures. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 1 above, and further in view of Forward and evidentiary reference Anoxic and Oxic Oxidation of Rocks Containing Fe(II)Mg-Silicates and Fe(II)-Monosulfides as Source of Fe(III)-Minerals and Hydrogen, hereinafter Oxidation of Rocks.
Regarding claim 8, modified Chemical Construction Corporation teaches pyrrhotitic mineral sulphide material to be treated by the method of this invention is finely pulverized and mixed with an aqueous acidified sulphate solution to form a slurry (when the acid comprises an acidic aqueous sulphate solution; Chemical Construction Corporation: page 2 lines 81-85), and can be conducted at 100-290 °F (37.78 -143.33 °C) (Chemical Construction Corporation: page 3 lines 20-22). Modified Chemical Construction Corporation does not teach a temperature from 150-220 °C.
Forward teaches a method of treating pyrrhotitic mineral sulphides containing non-ferrous metal values for the recovery of said metal values and sulfur (Title), which includes the steps of forming a mixture of comminuted pyrrhotitic mineral sulphides containing non-ferrous metal values with an aqueous acid sulphate solution, where the mixture is actively agitated in a reaction zone maintained at elevated temperature (Col. 2 line 66 – Col. 3 line 3). Forward teaches good oxidizing results are obtained at a temperature within the broad range of from about 200 °F to about 350 °F. (93.33-176.67 °C) (Col. 4 lines 10-15). Oxidation of Rocks teaches the oxidation of pyrrhotite to be an endothermic reaction (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chemical Construction Corporation to use a temperature range from 200-350 °F, as Forward teaches good oxidizing results in that range. Doing so would have been further obvious as Oxidation of Rocks shows the oxidation to be endothermic, so one of ordinary skill would recognize that increasing the temperature range from 100-290 °F to 200-350 °F (93.33-176.67 °C) would increase the rate of reaction, reducing the time needed for the leaching reaction to progress to completion, predictably increasing the amount of pyrrhotite that can be treated by the process.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 1 above, and further in view of Salinovich et al (WO 9607762 A, original document), hereinafter Salinovich.
Regarding claims 8 and 18, modified Chemical Construction Corporation teaches an oxidative leaching of pyrrhotite with sulfuric acid to produce hematite performed at 100° F to 290° F (37.778 - 143.333 °C) (pg. 2 lines 59-72), but does not teach using a temperature from 150-220 °C.
Salinovich teaches a method for leaching a mixed feed containing a plurality of metal values in an autoclave by oxidizing sulphur components in the feed to produce sulphuric acid in-situ (Abstract). Salinovich teaches in Example 1 pyrrhotite is leached to form hematite (pg. 8 paragraph 1). (Salinovich teaches in order to achieve the fastest practical reaction time, the presently preferred temperature range is preferably 200 to 220 °C (the solution temperature in leaching stage… range of around 150-220 °C, Claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature of 200 to 220 °C as taught by Salinovich in the method of modified Chemical Construction Corporation in order to achieve the fastest practical reaction, predictably making the reaction proceed faster and to greater completion, improving the throughput of the process.
Salinovich teaches a temperature of 200 to 220 °C. This overlaps the claimed range of 190-210 °C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 2, and further in view of Waste Valorization Process: Sulfur Removal and Hematite Recovery from High Pressure Acid Leach Residue for Steelmaking, hereinafter Hematite Recovery.
Regarding claim 11, modified Chemical Construction Corporation teaches elemental sulphur, the major portion of the iron values report in the solid residue, and the solids can be separated from the solution, such as by filtration (Chemical Construction Corporation: page 5 lines 74-83). Elemental sulphur globules of greater than predetermined size can, if desired, be separated from the solid residue, such as by screening (elemental sulphur solids are recovered and passed to a sulphur recovery stage; Chemical Construction Corporation: page 5 lines 83-86), leaving a residue comprised mainly of iron oxide, which is in ideal condition for concentrating the non-ferrous mineral sulphides in a small fraction of the original material (Chemical Construction Corporation: page 5 lines 86-89). Modified Chemical Construction Corporation does not teach a Fe2O3 recovery stage.
Hematite Recovery teaches a method of sulfur removal and hematite recovery from high pressure acid leach residue (Title), where acid leaching residue containing hematite is sent to an alkaline leaching step utilizing sodium hydroxide to reduce the sulfur impurity content in the leach residue, and the treated residue has a sulfur content below the accepted threshold by the steelmaking industry; hence, it can potentially be used as a raw material, generating a commercially valuable product from otherwise a waste stream and simultaneously providing environmental benefits through reducing the amount of scrapped leach residue and costs associated with constructing and maintaining storage facilities (wherein the Fe2O3 is recovered and passed to an iron oxide recovery stage; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added to modified Chemical Construction Corporation a step of desulfurizing the acid leach residue to produce steelmaking industry threshold hematite as taught by Hematite Recovery, with the benefit of generating commercially valuable product while providing environmental benefit as taught by Hematite Recovery.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 1 above, and further in view of Moyes et al (US 20070014709 A1), hereinafter Moyes.
Regarding claim 14, Chemical Construction Corporation teaches the use of an acidic aqueous solution (Chemical Construction Corporation: page 2 lines 54-59), if the plant in which the method is operated has facilities for recovering metals from solutions, the method can be operated to obtain maximum yield of elemental sulphur and maximum conversion of non-ferrous metal values to and their dissolution in the leach solution as metal sulphates (Chemical Construction Corporation: page 6 lines 74-81). Chemical Construction Corporation further teaches the non-ferrous metal may be gold or silver (Chemical Construction Corporation: page 2 lines 76-80). Modified Chemical Construction Corporation does not teach the solution to contain halides. 
Moyes teaches a process for recovering a precious metal from a sulfidic material (Abstract), in a first aspect comprising the steps of: preparing an acidic aqueous halide solution having an oxidation potential sufficient to oxidise the sulfidic material and render the precious metal soluble in the solution; adding the material to the acidic aqueous halide solution so that the sulfidic material is oxidised and the precious metal is solubilised; and separating the precious metal from the oxidised sulfidic material. [0012-0015]. Moyes further teaches that halides form strong complexes with precious metals such as gold and can thereby facilitate precious metal dissolution and subsequent precious metal recovery [0023]. Moyes further teaches for an un-contaminated sulfidic material, preferably for the first leaching stage the solution temperature is about 90-105° C [0039]. Moyes further teaches most preferably the aqueous halide solution is a soluble metal halide solution, typically having a halide concentration of approximately 8 moles per litre [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified the acidic aqueous leaching solution of modified Chemical Construction Corporation to be an acidic aqueous halide solution with a halide concentration of approximately 8 moles per liter as taught by Moyes in order to facilitate precious metal dissolution and recovery as taught by Moyes, as it is a goal of Chemical Construction Corporation to concentrate non-ferrous metals such as gold and silver metals into the solution for recovery.
Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemical Construction Corporation in view of Aoto and Dreisinger as applied to claim 3 above, and further in view of Harris et al. (US 20050118081 A1) hereinafter Harris.
Regarding claims 14 and 21, Chemical Construction Corporation teaches the use of an acidic aqueous solution (page 2 lines 54-59), if the plant in which the method is operated has facilities for recovering metals from solutions, the method can be operated to obtain maximum yield of elemental sulphur and maximum conversion of non-ferrous metal values to and their dissolution in the leach solution as metal sulphates (page 6 lines 74-81). Chemical Construction Corporation further teaches the non-ferrous metal may be gold or silver (page 2 lines 76-80). Chemical Construction Corporation in view of Aoto does not teach the solution to contain halides.
Harris teaches a process for the recovery of value metals from base metal sulfide ores (Title), where sulfide ore is leached by hydrochloric acid, oxidant, and chloride (Abstract). Harris teaches the use of a chloride chemistry leach is advantageous as it enables high extraction rates of precious metals and low cost [0114], and that the chloride is preferably MgCl2 added in amounts from 200-500 g/L (1.05-5.25 mol/L) (comprises aqueous halide solution… in the range of 1-10 moles per liter of solution) [0024] to increase the activity of hydrochloric acid in the leach solution [0112].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an acidic aqueous halide solution as taught by Harris in the method of modified Chemical Construction Corporation in order to facilitate precious metal dissolution and recovery, as it is a goal of Chemical Construction Corporation to concentrate non-ferrous metals such as gold and silver metals into the solution for recovery. It would have been further obvious to have added 1-5 mol/L of MgCl2 to increase the activity of the hydrochloric acid leaching reagent as taught by Harris in order predictably making the reaction proceed faster and to greater completion, recovering more of the non-ferrous metals and improving the throughput of the process.
Harris teaches a MgCl2 concentration from 1.05-5.25 moles per liter. This overlaps the claimed value of about 5 moles per liter. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).

Response to Arguments
Applicant’s arguments, see , filed 8 July 2022 and 12 July 2022, have been fully considered and are partially persuasive.
In response to applicant's argument that Chemical Construction Corporation (GB 760624) in view of Aoto (AU 2014245391 A1) does not teach the presence of ferric ions, the Examiner agrees. Therefore, the rejection of claim(s) 1-5, 7, 9-10, and 12-13 over Chemical Construction Corporation in view of Aoto, and dependent claim(s) 6, 8, 11, and 14-16 further in view of additional art are withdrawn as applied in the Office Action of 8 April 2022. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment further in view of Dreisinger (WO 0065111 A1) and applicant’s arguments are now moot with regard to the presence of ferric ions in the acid solution of claim 1.
With respect to applicant’s argument that:
 Chemical Construction Corporation in view of Aoto does not teach leaching of pyrrhotite produced from pyrite as claimed, and
Aoto does not teach a leaching of material comprising pyrrhotite that is controlled to form hematite, elemental sulfur, and a recovery of base or precious metal
The Examiner respectfully disagrees. Chemical Construction Corporation teaches broadly that pyrrhotite used for the method may be sourced from pyrite, and Aoto is relied upon to define the specific details of such a process of converting pyrite into pyrrhotite. It has long been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to applicant’s argument that Chemical Construction Corporation does not teach maximized recovery of sulfur, the Examiner respectfully disagrees. Chemical Construction Corporation is only relied upon in detail to teach leaching step (b), and recovers as much as 88% of sulfur from pyrrhotite (Table 1), while Aoto is relied upon to teach step (a), which also teaches recovery of pyrrhotite during the conversion of pyrite to pyrrhotite [0024].
With respect to applicant’s argument that Forward teaches the non-pyrrhotite sulphide minerals are encapsulated in the elemental sulphur, and therefore not a separate metal, the Examiner respectfully disagrees. Forward teaches the recovery of a solid residue product that contains (as distinct phases) elemental sulphur, non-ferrous mineral sulphides occluded in or attached to elemental sulphur pellets, and iron oxide, and an aqueous solution containing dissolved non-ferrous metal values (Col. 3 lines 36-41), where one of ordinary skill would recognize that while some elemental sulphur containing non-ferrous mineral sulphides is produced, elemental sulphur is also produced as they are listed as separate components of the residue. The Examiner further notes that even if all of the elemental sulphur were to contain non-ferrous mineral sulphides, the sulphur is in an elemental sulphur and in a form that is separate from a metal (the non-ferrous metal values), and the Fe2O3 (as iron oxide is listed as a separate component within the solid residue). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733